United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3214
                       ___________________________

                               Marixia Maldonado

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Tony DeLong, President; Carl Rosenkranz, Executive Director; Ozark Area
                      Community Action Corporation

                    lllllllllllllllllllll Defendants - Appellees

                        Calvin Allen; Jennifer Brashears

                 lllllllllllllllllllllInterested parties - Appellants
                                      ____________

                   Appeal from United States District Court
               for the Western District of Missouri - Springfield
                                ____________

                             Submitted: June 4, 2015
                              Filed: June 22, 2015
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Marixia Maldonado, Calvin Allen, and Jennifer Brashears appeal following the
district court’s1 dismissal and denial of numerous post-judgment motions in a civil
suit Maldonado initiated when her job for Ozark Area Community Action
Corporation ended. We find no basis for error in the district court’s denial of
Maldonado’s motion for leave to file an amended complaint, see In re Hutchinson
Tech., Inc. Sec. Litig., 536 F.3d 952, 962 (8th Cir. 2008) (de novo review), or its
grant of defendants’ Federal Rule of Civil Procedure 12(b)(6) motion, see Hopkins
v. City of Bloomington, 774 F.3d 490, 491-92 (8th Cir. 2014) (de novo review);
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014) (pro se
complaints must be liberally construed). There is no merit to appellants’ challenges
to the other district court rulings they identify, including the motions seeking to add
Allen and Brashears as parties, and the motion to recuse. The judgment of the district
court is affirmed, see 8th Cir. R. 47B; and appellants’ pending motion to take judicial
notice is denied.
                         ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-